Name: Commission Regulation (EC) NoÃ 2026/2005 of 13 December 2005 opening tariff quotas for 2006 and the following years for the importation into the European Community of certain goods from Turkey resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade;  international trade;  foodstuff
 Date Published: nan

 14.12.2005 EN Official Journal of the European Union L 327/3 COMMISSION REGULATION (EC) No 2026/2005 of 13 December 2005 opening tariff quotas for 2006 and the following years for the importation into the European Community of certain goods from Turkey resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), in particular Article 7(2) thereof, Whereas: (1) Decision (EC) No 1/97 of the EC-Turkey Association Council of 29 April 1997 on the arrangements applicable to certain processed agricultural products (2) establishes, in order to encourage the development of trade in accordance with the objectives of the Customs Union, an annual quota in terms of value in respect of certain pasta products imported into the Community from Turkey. This quota should be opened for 2006 and the years thereafter. The admission to its benefit should be subject to the A.TR. movement certificate provided for in Decision No 1/2001 of the EC-Turkey Customs Cooperation Committee of 28 March 2001 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council (3). (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quotas opened by this Regulation are to be managed in accordance with those rules. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 The annual Community tariff quotas for the importation of the goods from Turkey set out in the Annex are opened for the period from 1 January to 31 December 2006 and from 1 January to 31 December of the following years under the conditions set out in that Annex. Admission to the benefit of those tariff quotas shall be subject to the presentation of an A.TR. movement certificate in accordance with Decision No 1/2001 of the EC-Turkey Customs Cooperation Committee. Article 2 The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 126, 17.5.1997, p. 26. (3) OJ L 98, 7.4.2001, p. 31. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). ANNEX Order number CN code Description Quota Rate of duty applicable 09.0205 1902 11 00 1902 19 Uncooked pasta, not stuffed or otherwise prepared EUR 2,5 million EUR 10,67/100 kg net